Citation Nr: 1728890	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  12-30 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether the reduction of the disability rating for bilateral pes planus with bilateral plantar fasciitis from 10 percent to zero percent, effective July 1, 2011, was proper.  

2.  Whether the reduction of the disability rating for right ankle strain from 10 percent to zero percent, effective July 01, 2011, was proper.  

3.  Whether the reduction of the disability rating for thoracolumbar strain with intervertebral disc syndrome from 10 percent to zero percent, effective July 1, 2011, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which reduced the ratings for bilateral pes planus with bilateral plantar fasciitis, right ankle strain, and thoracolumbar strain with intervertebral disc syndrome from 10 percent to zero percent, effective July 1, 2011.  The appellant's claim is in the jurisdiction of the RO in Montgomery, Alabama.  

The appellant filed a Notice of Disagreement (NOD) in June 2011.  The RO issued a Statement of the Case (SOC) in November 2012 and the appellant filed a VA Form 9 later that month.  


FINDINGS OF FACT

1.  In an April 2011 rating decision, the RO reduced the ratings for the appellant's service-connected bilateral pes planus with bilateral plantar fasciitis, right ankle strain, and thoracolumbar strain with intervertebral disc syndrome from 10 to 0 percent, effective July 1, 2011.

2.  The evidence of record at the time of the April 2011 rating decision did not clearly reflect a material improvement in the appellant's service-connected bilateral pes planus with bilateral plantar fasciitis, right ankle strain, and thoracolumbar strain with intervertebral disc syndrome which resulted in an improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSIONS OF LAW

1.  The reduction of the rating for bilateral pes planus with bilateral plantar fasciitis from 10 percent to zero percent effective July 1, 2011, was not proper and restoration is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5276 (2016).

2.  The reduction of the rating for right ankle strain from 10 percent to zero percent effective July 1, 2011, was not proper and restoration is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5271 (2016).

3.  The reduction of the rating for thoracolumbar strain with intervertebral disc syndrome from 10 percent to zero percent effective July 1, 2011, was not proper and restoration is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable disposition below, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to the issue adjudicated in this decision.  


Factual Background

In March 2009, the appellant submitted an original application for VA compensation benefits as part of the Benefits Delivery at Discharge (BDD) program.  He sought service connection for multiple disabilities, including a bilateral foot disability, a right ankle disability, and a back disability.  

In connection with his claims, the appellant was afforded a VA examination in April 2009.  The appellant reported a three year history of pain in the heels and arches which prevented him from walking and standing for longer periods.  The appellant reported a history of a right ankle sprain three years prior and indicated that he now had constant pain in the right ankle, which he rated as a 10/10 on a pain scale of 1 to 10.  In addition to pain, he reported weakness and stiffness, giving way, lack of endurance and locking.  He indicated that the pain limited his activity.  Finally, the appellant reported constant mid and low back pain for the past two years which interfered with his ability to perform physical activity.  X-ray studies of the right ankle, feet, and spine were negative.  

Physical examination of the feet showed no abnormal weight bearing.  There was some tenderness on palpation of both soles.  Palpation of the plantar surface of the feet revealed slight tenderness on the right and left sides.  Weight bearing alignment of the Achilles tendon was normal on the right and left side.  The examiner, a physician, noted that the appellant had slight-to-moderate flat feet on right and left side.  There was no other sign of deformity of the feet.  Dorsiflexion of all the toes produced no pain on the right and left sides.  Palpation of the lateral head of the toes produces no tenderness on the right and left side.  The appellant did not not have hammertoe, Morton's metatarsalgia, hallux valgus or hallux rigidus.  He had limited function for standing and walking in that he could not stand for 30 minutes or walk a quarter of a mile.  When standing, walking, or running, he had pain in the soles.  

Examination of the ankles showed no deformities.  Range of motion of the right ankle was from zero to 18 degrees with pain at 18 degrees.  Plantar flexion was from zero to 42 degrees with pain at 42 degrees.  The examiner described pain as the major functional impact and also fatigue, weakness, lack of endurance, but no incoordination.  There was no additional degree of limitation of motion.  The left ankle exhibited no pain, fatigue, weakness, lack of endurance, incoordination, or limitation of motion.  

Examination of the spine showed muscle spasm in the paraspinal muscles of the thoracolumbar spine.  Tenderness was present on palpation of the lumbar spine.  Straight leg raising test on the right and left were positive.  Range of motion showed flexion to 70 degrees with pain at 70 degrees.  Extension, lateral flexion, and rotation were to 30 degrees with pain.  The examiner indicated that pain was the major functional impact and also fatigue, weakness, lack of endurance, but no incoordination.  There was no additional degree of limitation of motion.  The examiner further noted symmetry in appearance of the spine with symmetry of spinal motion.  The curvature of the spine was within normal limits.  There was evidence of intervertebral disc syndrome with involvement of both sciatic nerves, dermatomes L4-L5 and S1-S2.

After completing the examination, the examiner diagnosed the appellant as having bilateral plantar fasciitis plus bilateral pes planus, right ankle strain, strain of the thoracic spine, and lumbar spine strain with evidence of intervertebral disc syndrome.  

Based on this evidence, as well as a review of the service treatment records, in a June 2009 rating decision, the RO granted service connection for right ankle strain and assigned an initial 10 percent rating pursuant to Diagnostic Code 5271.  The RO granted service connection for bilateral pes planus with bilateral plantar fasciitis and assigned an initial 10 percent rating, pursuant to Diagnostic Code 5276.  Finally, the RO granted service connection for thoracolumbar strain with intervertebral disc syndrome and assigned an initial 10 percent rating pursuant to Diagnostic Code 5243.  All ratings were effective June 13, 2009, the day following the appellant's separation from active service.

In April 2010, the appellant submitted a claim for increased ratings for his service-connected bilateral foot, right ankle, and back disabilities, stating that they had increased in severity.  

VA clinical records received in support of the claim, dated from December 2009 to April 2010 document treatment for continued pain in the feet, right ankle, and back.  He was prescribed pain medication, an ankle brace, and power step shoe inserts.  

In October 2010, the appellant was afforded a VA examination.  He reported painful feet after prolonged standing or walking.  He indicated that he wore shoe inserts and was under medical care.  The examiner, a nurse practitioner, indicated that there was no evidence of painful motion, swelling, tenderness, instability or weakness.  Weightbearing was normal.  X-ray studies of the feet were normal.  Examination showed mild pes planus of the right foot.  The left foot was normal.  There was no evidence of plantar fasciitis.  

The appellant also reported daily right ankle discomfort and indicated that he used an elastic brace with activity.  He also took NSAID's for pain.  Range of motion testing showed left dorsiflexion from 0 to 20 degrees and left plantar flexion from 0 to 45 degrees.  On the right, the appellant had dorsiflexion from 0 to 15 degrees and plantar flexion from 0 to 40 degrees.  There was no objective evidence of pain following repetitive motion.  X-ray studies showed no significant abnormalities.  The diagnosis was right ankle strain.  

Finally, the appellant reported moderate constant back pain with flares on prolonged standing and walking for which he took pain medication.  Range of motion testing showed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, and lateral rotation to 30 degrees.  There was no objective evidence of pain on active range of motion or additional limitation after three repetitions.  Reflexes and strength were normal, as was a sensory examination.  X-ray studies were negative for significant degenerative changes and there was an incidental finding of spina bifida occulta at S1.  The diagnosis was lumbar strain.  

Based on the results of the above examination, in a January 2011 rating decision, the RO proposed to reduce the ratings for the appellant's bilateral foot, right ankle, and back disability from 10 to zero percent, resulting in a decrease in his VA compensation.  The Veteran was notified of the RO's proposal in a January 2011 letter and offered the opportunity to submit evidence or argument showing that his disability ratings should not be reduced and to request a predetermination hearing.  The record contains no indication that he responded.  

In April 2011 rating decision, the RO effectuated the proposed reductions, reducing the ratings for bilateral pes planus with bilateral plantar fasciitis, right ankle strain, and thoracolumbar strain with intervertebral disc syndrome from 10 percent to zero percent, effective July 1, 2011.  

In a June 2011 statement, the appellant argued that the reduction in his disability ratings was improper.  He indicated that the examiner who had conducted the October 2010 examination did not perform an adequate examination.  He requested an additional examination to document the actual severity of his service-connected disabilities.  

For reasons which are unclear, the RO sent the appellant a letter in June 2011, advising him that they were unable to accept his letter as a notice of disagreement, as they had only proposed to reduce his disability ratings.  He resubmitted his statement in August 2011 and, as set forth above, the RO thereafter processed the appeal.  

Records obtained in connection with the appeal include VA medical records showing continued treatment for bilateral foot, right ankle, and back pain.  In September 2010, the appellant reported back pain which became worse with standing and sitting.  He indicated that he was taking some pain medication but was not able to obtain relief.  He was referred to a chiropractor and encouraged to take muscle relaxants.  In October 2010, the appellant reported continued thoracic and lumbar pain with occasional right ankle pain.  It was noted that he was awaiting chiropractic evaluation.  In March 2011, the appellant was prescribed Lortab for his right ankle pain.  It was noted that this medication eased his pain but did not totally relieve it.  In August 2011, the appellant reported worsening chronic back pain and pain in his right foot.  He indicated that his pain medication was not helping.  In October 2011, the appellant reported continued chronic back pain as well as pain in the feet and right ankle.  It was noted that he was going to be fitted with custom orthotics and would begin physical therapy.  During an October 2011 mental health evaluation, the appellant reported a significant level of physical pain in his ankle and back from service injuries.  


Applicable Law

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

In VA's rating schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability may require re-ratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.  

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.  

In addition, the Veteran will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).  

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.  

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  


The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA 

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations...Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 (noting that "[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition").  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 277.  

Flat feet are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as zero percent disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  

Under 38 C.F.R. § 4.71, Diagnostic Code 5271, pertaining to limitation of motion of the ankle, a 10 percent rating is assigned for moderate limitation of motion.  A maximum 20 percent rating is assigned for marked limitation of motion.  Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. 4.71, Plate II.

The Veteran's back disability is currently rated under 38 C.F.R. §§ 4.71a, Diagnostic Code 5243, which permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements [*8]  of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  



Analysis 

Applying the facts in this case to the legal criteria set forth above, the Board finds that restoration of the 10 percent disability ratings for bilateral pes planus with bilateral plantar fasciitis, right ankle strain, and thoracolumbar spine with intervertebral disc syndrome is warranted.  

As a preliminary matter, the Board finds that the RO complied with the procedural requirements of 38 C.F.R. § 3.105(e) in reducing the appellant's disability ratings.  As noted, the RO issued a letter in January 2011 advising the appellant of the proposed reductions, his right to present additional evidence within 60 days of receipt of the letter, and his right to request a hearing.  The appellant apparently did not respond to the January 2011 letter and the April 2011 rating decision effectuating the reduction was not issued until the appropriate time period had elapsed, and the effective date of the reduction was in accordance with applicable criteria.  The Board therefore finds that the requirements of 38 C.F.R. § 3.105(e) were met.

Thus, the next question for consideration is whether the reduction was properly based on applicable regulations.  As stated in detail above, at the time of the April 2011 rating decision, the 10 percent ratings for the appellant's service-connected disabilities had been in effect since June 13, 2009, which was a period of less than five years.  Thus, the provisions of 38 C.F.R. § 3.344(c), which applies to evaluations in effect for less than five years, are for application in this case.  

The record shows that the RO reduced the ratings at issue on the basis that the October 2010 examination had shown no compensable degree of disability under the Rating Schedule.  Specifically, the RO determined that the examination showed a noncompensable rating for the appellant's bilateral foot disability because that disability exhibited mild symptoms relieved by built-up shoe or arch support.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The RO determined that the appellant's right ankle disability did not show moderate limitation of motion of the ankle, or painful limited motion of a major joint, as required for a 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Finally, the RO determined that the appellant's back disability did not exhibit forward flexion of the thoracolumbar spine greater than 60 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, or muscle spasm, guarding, or painful limited motion of a major joint, as required by 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Even assuming for the sake of argument that the October 2010 VA medical examination did show that the appellant's bilateral foot, right ankle, and back disabilities fell within the criteria for zero percent ratings, that fact, in and of itself, would not justify the reduction.  As set forth above, in order to warrant a reduction, the evidence must show that the appellant's service-connected bilateral foot, right ankle, and low back disabilities materially improved overall, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  In this case, the Board finds that the record is not sufficient to support a finding that the appellant's disabilities actually improved as of July 1, 2011, resulting in an improvement in his ability to function under the ordinary conditions of life and work.  The examiner recorded no such finding and the appellant has reported that he perceives no improvement in his symptomatology.  Indeed, he reports that his disabilities have increased in severity and the record documents his complaints of functional loss with respect to each of the affected joints.

Under these circumstances, the Board finds the evidence before the RO at the time of the April 2011 rating reduction decision did not show an actual improvement in the appellant's service-connected bilateral foot, right ankle, and back disabilities warranting the reduction from 10 percent to zero percent.  The Board further notes that, in the April 2011 rating decision, the RO made no attempt at comparing the prior manifestations of the appellant's disabilities to the current manifestations, nor did the RO consider the functional loss caused by the appellant's disabilities.  

In sum, the RO reduced the appellant's ratings on the basis of medical information that did not clearly show that any improvement observed at the time of the October 2010 examination would result in an improvement in his ability to function under the ordinary conditions of life and work.  Since the burden is on VA to show that a rating reduction was warranted, and, for the reasons discussed above, VA failed to meet this burden, the 10 percent ratings must be restored.  Dofflemeyer v. Derwinski, 2 Vet.App. 277 (1992) (holding that where VA has reduced a Veteran's disability rating without observing the applicable law and regulations, such a rating is void ab initio and restoration is required).  


ORDER

Restoration of the 10 percent disability rating for service-connected bilateral pes planus with bilateral plantar fasciitis effective July 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Restoration of the 10 percent disability rating for service-connected right ankle strain effective July 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Restoration of the 10 percent disability rating for service-connected thoracolumbar strain with intervertebral disc syndrome effective July 1, 2011, is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


